               Case 7:20-mj-08508 Document 3 Filed 08/27/20 Page 1 of 1
                                            U.S. Department of Justice
 [Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      August 27, 2020

 By Email

 The Honorable Judith C. McCarthy
 United States Magistrate Judge
 Southern District of New York
 The Hon. Charles L. Brieant Jr.
 Federal Building and United States Courthouse
 300 Quarropas Street
 White Plains, New York 10601-4150

 Re:    United States v. Kareem Grant et al., 20 Mag. 8508

 Dear Judge McCarthy,

         In light of the arrests of each of the defendants in the above-titled matter, the Government
 respectfully requests that the complaint be unsealed.


                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney


                                                      By:______________________
                                                         Nicholas S. Bradley
                                                         Assistant United States Attorney
                                                         (914) 993-1962


SO ORDERED:

__________________________________ 8-27-2020
JUDITH C. McCARTHY
United States Magistrate Judge
